ORDER
Upon consideration of appellees’ motion for rehearing, we clarify our opinion, Tomas v. Rubin, 926 F.2d 906 (9th Cir.1991), as follows:
In our opinion, we articulated a standard not previously applied by the Agencies in determining Tomas’ cooperation. In light of the Agencies’ “interest in applying [their] expertise, correcting [their] own errors, making a proper record, and maintaining an efficient, independent administrative system,” see Morrison-Knudsen Co. v. CHG Int’l Inc., 811 F.2d 1209, 1223 (9th Cir.1987), it is appropriate to give the Agencies the opportunity to apply the correct standard at the level of the initial cooperation determination made on the facts of this case. If a new determination is adverse to Tomas, she may then either take advantage of the administrative and state court remedies available under Hawaii law or reapply for benefits, presenting any new evidence of cooperation that may have come to light since her initial application.
No further motion for reconsideration will be considered; the mandate shall issue upon filing this order. Petition DENIED.